Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 U.S.C. 112
Claim limitation “first creating module configured to” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “first creating module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Similarly, claim limitations “first processing module”, “second creating module”, and “second processing module” are also interpreted under 35 U.S.C. 112, sixth paragraph.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 8 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: Fig. 6 and its corresponding disclosure teaches a processor .  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Peng et al. (CN106648921A) (see attached translation).
Regarding claim 16, Peng teaches a terminal device (Fig. 1-3, mobile device/phone), comprising:
a multimedia recording device (Figs. 1-3, system records audio on the device) ; 
a memory (Fig. 1, the system records audio on mobile device/phone);
a processor (page 8, second last paragraph teaches processor on the mobile device/phone); and
one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise (page 8, second last paragraph teaches software stored on the system’s computer readable medium to implement the functionalities);
instructions for creating a first service recording thread upon receiving a recording request of a first application program of the terminal device (page 5, second paragraph to 7th paragraph teaches a first service recording thread as a “recording request” sent by a first application);
instructions for obtaining first multimedia data recorded by the multimedia recording device of the terminal device through the first service recording th paragraph teaches a first service recording thread as a “recording request” sent by a first application resulting in the establishment of the recording channel, and gets the system to “return the recording results” to the first application. The recording channel is maintained in storage during the time period multiple applications are requesting recordings and accessing of the stored/recorded data);
instructions for creating a second service recording thread corresponding to a second application program of the terminal device in response to a recording request of the second application program being received when the first service recording thread is executing (page 5, 4th paragraph teaches a second recording request by a second application on the same device while the first recording is concurrent); and
instructions for obtaining, by the second application program, the first multimedia data from the first storage space through the second service recording thread (page 5, paragraphs 4-8 teaches wherein the second application program is able to obtain/access data from the first storage (i.e. the recording channel created when the first recording request was executed)).
Regarding claim 16, Peng teaches the claimed wherein: the first storage space is a memory space, and the capacity of the memory space is determined according to a format of multimedia data to be recorded by the first application program (page 4, second paragraph to 7th paragraph teaches a first service recording thread as a “recording request” sent by a first application resulting in the establishment of the recording channel, and gets the system to “return the recording results” to the first 
Regarding claim 17, Peng teaches the claimed wherein the instructions for obtaining, by the second application program, the first multimedia data from the first storage space through the second service recording thread comprise:
instructions for obtaining, by the second application program, the first multimedia data from the first storage space through, the second service recording thread (page 5, paragraphs 4-8 teaches wherein the second application program is able to obtain/access data from the first storage (i.e. the recording channel created when the first recording request was executed));
instructions for obtaining first multimedia format information of the first multimedia data, and obtaining second multimedia format information to be recorded by the second application program (page 5, paragraphs 8-10 teaches different formats for the same recording channel based on the different applications);
instructions for comparing the first multimedia format information and the second multimedia format information (page 5, paragraphs 8-10 teaches different formats for the same recording channel based on the different applications);
instructions for performing a resampling process on the first multimedia data in. response to the first multimedia format information and the second multimedia format information being inconsistent (page 5, paragraphs 8-10 teaches different formats for the same recording channel based on the different applications. When the 
instructions for returning the resampled first multimedia data to the second application program (page 5, paragraphs 8-10 teaches different formats for the same recording channel based on the different applications. When the format requirement is different for a second/third/etc. application, the media is resampled and encoded accordingly. The resampled multimedia is thereafter sent to the requesting application).
Regarding claim 18, Peng teaches the claimed wherein the instructions for storing the first multimedia data to a first storage space comprise:
instructions for storing the first multimedia data to the first storage space, and recording the first multimedia format information of the first multimedia data (page 5, second paragraph to 7th paragraph teaches a first service recording thread as a “recording request” sent by a first application resulting in the establishment of the recording channel, and gets the system to “return the recording results” to the first application. The recording channel is maintained in storage during the time period multiple applications are requesting recordings and accessing of the stored/recorded data. The data format of the initial recording channel is also determined and stored at that time for future access (for potential resampling processes));
the instructions for obtaining the first multimedia format information of the first
multimedia data comprise instructions for obtaining title recorded first multimedia format information (page 5, second paragraph to 7th paragraph teaches a first service recording thread as a “recording request” sent by a first application resulting in the establishment of the recording channel, and gets the system to “return the recording results” to the first 
Regarding claim 19, Peng teaches the claimed wherein the one or more computer programs further comprise:
instructions for obtaining second multimedia data recorded by the multimedia
recording device through the second service recording thread, returning the second multimedia data to the second application program, and storing the second multimedia data to the second storage space, after the first service recording thread terminates (page 5, paragraphs 8-10 and page 6, paragraph 1 teaches different formats for the same recording channel based on the different applications. When the format requirement is different for a second/third/etc. application, the media is resampled and encoded accordingly. The resampled multimedia is thereafter sent to the requesting application and stored (page 6, paragraph 1 teaches storing after resampling)).
Regarding claim 20, Peng teaches the claimed wherein the one or more computer programs further comprise (it is noted the following limitations are presented in the alternative manner):

or further comprise:
instructions for recording an amount of the data obtained from the first storage space through the second service recording thread in each time; and instructions for determining the first service recording thread being terminated in response to a number of times of the amount of the data obtained from the first storage space through the second service recording thread being zero being larger than a preset times threshold (claim limitation is not clear as to whether the “number of times of the amount of the data obtained from the first storage space through the second service recording thread” is being zero or larger than a preset times threshold. However, it would appear that that latter is being claimed and is therefore being treated by the examiner. Page 6, paragraphs 4-6 teaches that the once App1 terminates recording, the App2 is only receiving the recording data and no longer returns to App1. Therefore, the recording space for the App2 is no longer using the recording data used for App1 and therefore the storage space for App2 is therefore at a level that is larger than a particular “threshold”).
Method claims 1-6 are rejected for the same reasons as discussed above in claims 15-20, respectively, since the device as claimed performs the method as claimed.
Claim 7 is rejected because the multimedia recorded is at least one of audio and video (page 1, background teaches video and audio recording on the device).
Apparatus claims 8-13 are rejected for the same reasons as discussed above in claims 15-20, respectively, since the device is equivalent to the apparatus as claimed.
Claim 14 is rejected because the multimedia recorded is at least one of audio and video (page 1, background teaches video and audio recording on the device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481